  Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 1 of 14 PageID #:261




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

WESTERN DIGITAL TECHNOLOGIES,
INC.,                                            Case No. 19-cv-04127

                   Plaintiff,                    Judge John Z. Lee

     v.                                          Magistrate Judge Jeffrey T. Gilbert

TANG WU 888 SHOP, et al.,

                   Defendants.




                            Declaration of Lennis N. Collins
     Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 2 of 14 PageID #:261




                          DECLARATION OF LENNIS N. COLLINS

        I, Lennis N. Collins, declare and state as follows:

1.      This declaration is based upon my personal knowledge of the facts stated herein or on the

        business records that were made at the time or in the regular course of business. If called

        as a witness, I could and would testify to the statements made herein.

2.      I am Associate General Counsel at Western Digital Corporation, the parent company of

        Western Digital Technologies, Inc. (“Western Digital”).        I am knowledgeable about

        Western Digital’s business activities, business records, products, and the trademarks

        owned by Western Digital.        I make this declaration from matters within my own

        knowledge save where otherwise stated.

3.      Plaintiff Western Digital Technologies, Inc. is a corporation duly organized and existing

        under the laws of the State of Delaware having its registered office at 5601 Great Oaks

        Parkway, San Jose, California 95119.

4.      Founded in 1970, Western Digital has a long history in the electronics industry. For

        more than 40 years, Western Digital has been a leading developer and manufacturer of

        storage technologies and solutions that enable people, businesses, and other organizations

        to create, leverage, experience and preserve data. As an industry leader, Western Digital

        only produces and offers products that have been subjected to its rigorous manufacturing

        standards and stringent pre-shipping testing and quality control.

5.      Western Digital is an internationally recognized manufacturer, distributor and retailer of a

        broad range of products, but its primary products include hard disk drives, solid state

        drives, and other related digital storage products and solutions, all of which prominently




                                                  2
     Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 3 of 14 PageID #:261




        display its famous, internationally recognized and federally registered trademarks

        (collectively, the “Western Digital Products”).

6.      Western Digital Products have become enormously popular, driven by Western Digital’s

        arduous quality standards and innovative design. Among the purchasing public, genuine

        Western Digital Products are instantly recognizable as such. In the United States and

        around the world, the Western Digital brand has come to symbolize high quality and

        reliability in data storage solutions, and Western Digital Products are among the most

        recognizable digital storage products in the world.

7.      Western Digital Products are distributed and sold to consumers through Western Digital’s

        wdc.com website, as well as through authorized retailers throughout the United States,

        including leading electronics stores Best Buy, Costco Wholesale, and Staples, as well as

        numerous online retailers including newegg.com, computerdirect.com, and others.

        Western Digital’s hard drives are regularly purchased and incorporated into computers

        and laptops sold by leading computer manufacturers.

8.      Western Digital incorporates a variety of distinctive marks in the design of its various

        Western Digital Products. As a result of its longstanding use, Western Digital owns

        common law trademark rights in its WESTERN DIGITAL, WD and other trademarks.

        Western Digital has also registered its trademarks with the United States Patent and

        Trademark Office. Western Digital Products include at least one of Western Digital’s

        registered trademarks.    Western Digital uses its trademarks in connection with the

        marketing of its Western Digital Products, including the following marks, which are

        collectively referred to as the “WD Trademarks.”




                                                 3
Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 4 of 14 PageID #:261




Registration
                    Trademark                        Goods and Services
 Number
                                             For: integrated circuits in class 009.
 1,016,514      WESTERN DIGITAL
                                         For: computer products, namely hard drives
 3,040,756      WESTERN DIGITAL                 and disk drives in class 009.

 3,062,297              WD               For: computer products, namely hard drives
                                         in class 009.

 3,130,924                               For: computer products, namely hard drives
                                         and disk drives in class 009.




 4,628,454                               For: online retail store services provided via
                                         a global computer network featuring
                                         computer hardware, computer storage
                                         devices, computer software, computer
                                         peripherals, media players and protective
                                         cases for hard drives in class 035.


 4,419,400           WD RED              For: computer disk drives in class 009.

 4,448,549           WD BLUE             For: computer disk drives in class 009.

 4,448,551          WD BLACK             For: computer disk drives in class 009.

 4,448,552          WD GREEN             For: computer disk drives in class 009.

 4,537,757        WD ELEMENTS            For: computer storage devices in the nature
                                         of hard disk drives, digital disk drives,
                                         media players, solid state drives and
                                         computer peripherals; computer products,
                                         namely, data storage products in the nature
                                         of digital electronic devices, namely, disk
                                         drives and hybrid disk drives, for
                                         organizing, receiving, transmitting,
                                         managing, storing, securing, encrypting,
                                         centralizing, playing, streaming, backing-
                                         up, transferring, customizing, navigating,

                                     4
Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 5 of 14 PageID #:261




                                         playing, viewing, accessing, sharing,
                                         synchronizing, modifying, reviewing,
                                         uploading, and downloading text, data,
                                         image, audio and video files, information,
                                         or media stored on, streamed through,
                                         hosted on or run on data storage devices,
                                         hard drives, disk drives, solid state drives,
                                         and media players in class 009.

4,680,076           WD PURPLE            For: data storage devices, namely, hard disk
                                         drives, digital disk drives, media players,
                                         solid state drives, blank digital storage
                                         media, hybrid hard drives and computer
                                         peripherals; computer storage devices,
                                         namely, computer memory hardware and
                                         hard drives for computers; digital electronic
                                         devices, namely, hybrid hard drives and
                                         hybrid disk drives for organizing, receiving,
                                         playing, transmitting, managing, storing,
                                         securing, encrypting, centralizing, backing-
                                         up, transferring, customizing, navigating,
                                         playing, viewing, accessing, sharing,
                                         streaming, synchronizing, modifying,
                                         reviewing, uploading, and downloading
                                         text, data, image, audio and video files,
                                         information, or media stored on, streamed
                                         through, hosted on or run on data storage
                                         devices, hard drives, disk drives, solid state
                                         drives, media players and internet servers;
                                         removable hard drive based computer
                                         backup system; computer hardware for
                                         upload, storage, retrieval, download,
                                         transmission and delivery of digital content;
                                         computer software for use in the
                                         synchronization, back-up, playing and
                                         encryption and decryption of digital files,
                                         including audio, video, text, binary, still
                                         images, graphics and multimedia files;
                                         computer network storage devices, namely,
                                         storage and backup of electronic data either
                                         locally or via a telecommunications
                                         network; networking software, namely,
                                         software for setting up and configuring
                                         managed storage and online backup
                                         services over wide area networks; computer
                                         software and hardware for synchronizing
                                     5
      Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 6 of 14 PageID #:261




                                                    and connecting local network storage and
                                                    global computer networks, for upload,
                                                    storage, retrieval, download, transmission
                                                    and delivery of digital content, for storing
                                                    and managing data on local and internet-
                                                    based file servers, for processing storage of
                                                    data; computer firmware for data storage,
                                                    data retrieval, data access, data backup, data
                                                    replication, data availability, data recovery,
                                                    data translation and data conversion;
                                                    computer hardware for use in video
                                                    surveillance applications and systems,
                                                    digital or personal video recorders, internet
                                                    protocol televisions, set-top boxes, audio
                                                    systems, digital signage, karaoke players,
                                                    computer gaming devices and dvd recorders
                                                    in class 009.

                                                    For: maintenance of data storage devices,
                                                    hard drives, disk drives, solid state drives,
                                                    media players and computer peripherals in
                                                    class 037.

      3,793,628            MY PASSPORT              For: computer products, namely, disk
                                                    drives, computer storage units, namely,
                                                    computer hardware for storage of digital
                                                    data, and computer peripherals, excluding
                                                    mouse pads in class 009.


9.       The above U.S. registrations for the WD Trademarks are valid, subsisting, in full force

         and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.             The WD

         Trademarks have been used exclusively and continuously by Western Digital, some since

         as early as 1971, and have never been abandoned. True and correct copies of the United

         States Registration Certificates for the above-listed WD Trademarks are attached hereto

         as Exhibit 1.

10.      The WD Trademarks are exclusive to Western Digital and are displayed extensively on

         Western Digital Products and in Western Digital’s marketing and promotional materials.


                                                6
      Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 7 of 14 PageID #:261




         Western Digital Products have long been among the most popular and recognizable

         digital storage products and solutions in the world, and have been extensively promoted

         and advertised at great expense. In fact, Western Digital has expended millions of dollars

         annually in promoting and marketing featuring the WD Trademarks. For instance, the

         WD Trademarks have been widely publicized through publications in many major

         international magazines, including, without limitation, Dwell, Wired, Rolling Stone, PC

         Adviser, PC Pro, and The Gadget Show Magazine. Because of these and other factors,

         the WD Trademarks are famous throughout the United States.

11.      The WD Trademarks are distinctive when applied to storage technologies and solutions,

         signifying to the purchaser that the products come from Western Digital and are

         manufactured to Western Digital’s quality standards. Western Digital maintains rigorous

         quality control standards for all of its Western Digital Products, and all Western Digital

         Products are subject to these strict guidelines by Western Digital prior to distribution and

         sale. The WD Trademarks have achieved tremendous fame and recognition, which has

         only added to the inherent distinctiveness of the marks. As such, the goodwill associated

         with the WD Trademarks is of incalculable and inestimable value to Western Digital.

12.      Since at least as early as 1992, Western Digital has operated a website where it promotes

         and sells genuine Western Digital Products at wdc.com.          Sales of Western Digital

         Products via the wdc.com website represent an important portion of Western Digital’s

         business. Western Digital’s website wdc.com features proprietary content, images and

         designs exclusive to Western Digital.

13.      Western Digital has expended substantial time, money, and other resources in

         developing, advertising and otherwise promoting and protecting the WD Trademarks. As

                                                  7
      Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 8 of 14 PageID #:261




         a result, products bearing the WD Trademarks are widely recognized and exclusively

         associated by consumers, the public, and the trade as being high-quality products sourced

         from Western Digital. Western Digital Products have become among the most popular of

         their kind in the world. The widespread fame, outstanding reputation, and significant

         goodwill associated with the Western Digital brand have made the WD Trademarks

         invaluable assets of Western Digital.

14.      Western Digital proactively protects the WD Trademarks against Counterfeit Western

         Digital Products (defined below). One measure of protection used by Western Digital is

         its recording of WD Trademarks with U.S. Customs authorities, which entitles Western

         Digital to specifically prevent the import of Counterfeit Western Digital Products.

         Another measure Western Digital undertakes to protect the WD Trademarks is execution

         of its worldwide anti-counterfeiting program.      Western Digital’s anti-counterfeiting

         program routinely and regularly investigates suspicious online marketplace listings

         identified in proactive Internet sweeps and reported by consumers. In recent years,

         Western Digital has identified, investigated and removed thousands of fully interactive

         online marketplace storefronts and listings on platforms such as iOffer, eBay, AliExpress,

         Alibaba, Amazon, Wish.com, and Dhgate.

15.      The success of the Western Digital brand has resulted in its significant counterfeiting. To

         combat against counterfeiting, Western Digital routinely investigates suspicious

         storefronts and listings on online marketplaces, including the fully interactive,

         commercial Internet stores operating under at least the Defendants’ Online Marketplace

         Accounts identified in Schedule A to the Amended Complaint (collectively, the

         “Defendant Internet Stores”), which were offering for sale and/or selling unauthorized

                                                  8
      Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 9 of 14 PageID #:261




         and unlicensed counterfeit products, including digital storage devices and systems, using

         counterfeit versions of Western Digital’s federally registered WD Trademarks

         (collectively, the “Counterfeit Western Digital Products”) to consumers in this Judicial

         District and throughout the United States. Despite Western Digital’s enforcement efforts,

         Defendants have persisted in creating the Defendant Internet Stores.

16.      I perform, supervise, and/or direct investigations related to Internet-based infringement of

         the WD Trademarks. Our investigation shows that Defendants are using the Defendant

         Internet Stores to sell Counterfeit Western Digital Products from foreign countries such

         as China to consumers in the U.S. and elsewhere. I, or someone working under my

         direction, analyzed each of the Defendant Internet Stores and determined that Counterfeit

         Western Digital Products were being offered for sale to residents of the United States,

         including Illinois residents. This conclusion was reached through visual inspection of the

         products listed for sale on each Defendant Internet Store, the price at which the

         Counterfeit Western Digital Products were offered for sale, other features commonly

         associated with online marketplace listings selling counterfeit products, and because

         Defendants and their Defendant Internet Stores do not conduct business with Western

         Digital and do not have the right or authority to use the WD Trademarks for any reason.

         In addition, each Defendant Internet Store offered shipping to the United States,

         including Illinois. True and correct copies of screenshot printouts showing the active

         Defendant Internet Stores reviewed are attached as Exhibit 2.

17.      Defendants facilitate sales by designing the Defendant Internet Stores so that they appear

         to unknowing consumers to be authorized online retailers, outlet stores or wholesalers.

         Many of the Defendant Internet Stores look sophisticated and accept payment in U.S.

                                                  9
      Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 10 of 14 PageID #:261




         dollars via credit cards, Alipay, Amazon Pay, Western Union, and/or PayPal.             The

         Defendant Internet Stores often include content and images that make it very difficult for

         consumers to distinguish such counterfeit listings from an authorized distributor’s or

         reseller’s listing.   Many Defendants further perpetuate the illusion of legitimacy by

         offering customer service and using indicia of authenticity and security that consumers

         have come to associate with authorized retailers, including the Visa®, MasterCard®,

         and/or PayPal® logos. Western Digital has not licensed or authorized Defendants to use

         any of the WD Trademarks, and none of the Defendants are authorized retailers of

         genuine Western Digital Products.

18.      Many Defendants also deceive unknowing consumers by using the WD Trademarks

         without authorization within the content, text, and/or meta tags of their online

         marketplace listings in order to attract consumers searching for Western Digital Products.

         Additionally, upon information and belief, Defendants use other unauthorized search

         engine optimization (SEO) tactics and social media spamming so that the Defendant

         Internet Stores listings show up at or near the top of relevant search results and misdirect

         consumers searching for genuine Western Digital Products. Other Defendants only show

         the WD Trademarks in product images, while using strategic item titles and descriptions

         that will trigger their listings when consumers are searching for Western Digital Products.

19.      Defendants go to great lengths to conceal their identities and often use multiple fictitious

         names and addresses to register and operate their network of Defendant Internet Stores.

         On information and belief, Defendants regularly create new online marketplace accounts

         on various platforms using the identities listed in Schedule A to the Amended Complaint,

         as well as other unknown fictitious names and addresses. Such Defendant Internet Store

                                                 10
      Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 11 of 14 PageID #:261




         registration patterns are one of many common tactics used by the Defendants to conceal

         their identities, the full scope and interworking of their counterfeiting operation, and to

         avoid being shut down.

20.      Even though Defendants operate under multiple fictitious names, there are numerous

         similarities among the Defendant Internet Stores. For example, many of the Counterfeit

         Western Digital Products for sale in the Defendant Internet Stores bear similar

         irregularities and indicia of being counterfeit to one another, suggesting that the

         Counterfeit Western Digital Products were manufactured by and come from a common

         source and that Defendants are interrelated. The Defendant Internet Stores also include

         other notable common features, including use of the same accepted payment methods,

         check-out methods, meta data, illegitimate SEO tactics, lack of contact information,

         identically or similarly priced items and volume sales discounts, the same incorrect

         grammar and misspellings and the use of the same text and images, including content

         copied from Western Digital’s wdc.com website.

21.      In addition to operating under multiple fictitious names, Defendants in this case and

         defendants in other similar cases against online counterfeiters use a variety of other

         common tactics to evade enforcement efforts.           For example, counterfeiters like

         Defendants will often register new online marketplace accounts under new aliases once

         they receive notice of a lawsuit. Counterfeiters also typically ship products in small

         quantities via international mail to minimize detection by U.S. Customs and Border

         Protection.

22.      Counterfeiters such as Defendants typically operate multiple credit card merchant

         accounts and PayPal accounts behind layers of payment gateways so that they can

                                                 11
      Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 12 of 14 PageID #:261




         continue operation in spite of Western Digital’s enforcement efforts. On information and

         belief, Defendants maintain off-shore bank accounts and regularly move funds from their

         PayPal accounts or other financial accounts to off-shore bank accounts outside the

         jurisdiction of this Court.

23.      Monetary damages cannot adequately compensate Western Digital for ongoing

         infringement because monetary damages fail to address the loss of control of and damage

         to Western Digital’s reputation and goodwill.       Furthermore, monetary damages are

         difficult, if not impossible, to ascertain due to the inability to calculate measurable

         damage in dollars and cents caused to Western Digital’s reputation and goodwill by acts

         of infringement.

24.      Western Digital’s goodwill and reputation are irreparably damaged when the WD

         Trademarks are used in connection with the offering for sale or sale of goods not

         authorized, produced, or manufactured by Western Digital. Moreover, brand confidence

         is damaged, which can result in a loss of future sales and market share. The extent of

         harm to Western Digital’s reputation and goodwill and the possible diversion of

         customers due to loss in brand confidence are largely unquantifiable.

25.      Western Digital is further irreparably harmed by the unauthorized use of the WD

         Trademarks because counterfeiters take away Western Digital’s ability to control the

         nature and quality of the Counterfeit Western Digital Products. Loss of quality control

         over goods offered for sale or sold under the WD Trademarks and, in turn, loss of control

         over our reputation, is neither calculable nor precisely compensable.

26.      The use of the WD Trademarks in connection with the offering for sale or sale of goods

         not authorized, produced, or manufactured by Western Digital is likely causing and will

                                                 12
      Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 13 of 14 PageID #:261




         continue to cause consumer confusion, which weakens Western Digital’s brand

         recognition and reputation. Consumers who mistakenly believe that the Counterfeit

         Western Digital Products he or she has purchased originated from Western Digital will

         come to believe that Western Digital offers low-quality products.         Inferior quality

         products will result in increased skepticism and hesitance in consumers presented with

         genuine Western Digital Products, resulting in a loss or undermining of Western Digital’s

         reputation and goodwill. Indeed, there is damage to Western Digital’s reputation and

         goodwill even if a consumer knows that the goods he or she is purchasing are counterfeit.

         Prospective consumers who see inferior Counterfeit Western Digital Products used by

         others may mistakenly believe such goods to be genuine and may consequently develop a

         poor impression of Western Digital and the WD Trademarks. Such post-sale confusion

         results in damage to Western Digital’s reputation and correlates to a loss of

         unquantifiable future sales.

27.      Western Digital is further irreparably damaged due to a loss of exclusivity. Western

         Digital Products are meant to be exclusive. Western Digital’s extensive marketing efforts

         and innovative designs are aimed at growing and sustaining sales. The WD Trademarks

         are distinctive and signify to consumers that the products originate from Western Digital

         and are manufactured to Western Digital’s high quality standards. When counterfeiters

         use the WD Trademarks to offer for sale or sell goods without Western Digital’s

         authorization, the exclusivity of the Western Digital Products, as well as Western

         Digital’s reputation, are damaged and eroded, resulting in a loss of unquantifiable future

         sales.




                                                 13
Case: 1:19-cv-04127 Document #: 15 Filed: 06/21/19 Page 14 of 14 PageID #:261
